In an action to recover damages for personal injuries, the third-*386party and second third-party defendant, New York Acoustics, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated October 3, 2002, as denied its motion for summary judgment dismissing the third party and second third-party complaints, and the defendants RWKS Transit, Inc., Impulse Enterprises of New York, Inc., and F&V/V&R/M&W Joint Venture, cross-appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Prudenti, P.J., Smith, Goldstein and Crane, JJ., concur.